       Case 2:20-cv-02864-SSV-JVM Document 20 Filed 03/01/21 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    JASON E. HAYES                                              CIVIL ACTION

    VERSUS                                                        NO. 20-2864

    OLD REPUBLIC INSURANCE                                    SECTION “R” (1)
    COMPANY, ET AL.



                          ORDER AND REASONS


       Before the Court is plaintiff Jason E. Hayes’ motion to remand this

matter to Louisiana state court, on the basis that the Court lacks diversity

jurisdiction. 1 In the alternative, plaintiff requests jurisdictional discovery. 2

Defendant Morgan M. Welsh opposes the motion, contending that diversity

jurisdiction exists because she was a Mississippi domiciliary at the time

plaintiff filed suit and at the time of removal. 3

       The Court “has broad discretion in all discovery matters.” Wyatt v.

Kaplan, 686 F.2d 276, 283 (5th Cir. 1982). Jurisdictional discovery may be

warranted when “the issue of subject matter jurisdiction turns on a disputed

fact.” In re MPF Holdings US LLC, 701 F.3d 449, 457 (5th Cir. 2012) (citing




1      R. Doc. 8.
2      Id.
3      R. Doc. 9.
     Case 2:20-cv-02864-SSV-JVM Document 20 Filed 03/01/21 Page 2 of 3




In re Eckstein Marine Serv. L.L.C., 672 F.3d 310, 319-20 (5th Cir. 2012)).

“The party seeking discovery bears the burden of showing its necessity.”

Freeman v. United States, 556 F.3d 326, 341 (5th Cir. 2009).

     The Court finds that the question of subject matter jurisdiction turns

on a disputed fact: whether Welsh is domiciled in Mississippi or Louisiana.

The Court finds that the evidence presented by the parties is inconclusive,

and that plaintiff has carried his burden of showing that jurisdictional

discovery is necessary to resolve the dispute.      Accordingly, the Court

GRANTS plaintiff’s motion IN PART to allow for a period of jurisdictional

discovery.

     The Court ORDERS that the parties have until April 30, 2021, to

conduct jurisdictional discovery. The Court FURTHER ORDERS that the

parties must consult immediately and reach an agreement regarding the

scope of the jurisdictional discovery. To the extent the parties cannot reach

an agreement, they are directed to contact Magistrate Judge Janis van

Meerveld’s chambers to schedule a conference to resolve the matter.

     The Court FURTHER ORDERS that, on or by May 7, 2021, plaintiff

shall file a supplemental memorandum in support of his motion to remand,

containing any additional information generated by the discovery.




                                     2
     Case 2:20-cv-02864-SSV-JVM Document 20 Filed 03/01/21 Page 3 of 3




Defendant shall file a response on or by May 14, 2021, at which time the

matter will be under submission.




         New Orleans, Louisiana, this _____
                                       1st day of March, 2021.



                    _____________________
                         SARAH S. VANCE
                  UNITED STATES DISTRICT JUDGE




                                    3
